     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 1 of 11 Page ID #:1



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Frank Singh

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                              CENTRAL DISTRICT OF CALIFORNIA

10                                          EASTERN DIVISION
11
12    FRANK SINGH,                                        Case No.:
13                         Plaintiff,                     COMPLAINT BY FRANK SINGH AGAINST
14                                                        SINDA FOOD, INC., FOR DAMAGES AND
      v.                                                  INJUNCTIVE RELIEF RESULTING FROM
15                                                        VIOLATIONS OF 1) TITLE III OF THE
      SINDA FOOD, INC., as an entity and         doing    AMERICANS WITH DISABILITIES ACT OF
16    business as “Golden Corral #2597”,          JCC     1990; 2) THE UNRUH CIVIL RIGHTS ACT;
17    CALIFORNIA        PROPERTIES               LLC,     and 3) THE CALIFORNIA DISABLED
      JAMES CAMPBELL COMPANY,                    LLC,     PERSONS ACT.
18    and DOES 1-50, Inclusive,
                                                          [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
19                         Defendants.                    52, 54, 54.1, 54.2 and 54.3.]
20
21
             Comes now the Plaintiff, FRANK SINGH, (hereafter, “Mr. Singh” or “Plaintiff”) through his
22
23   Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las Vegas, NV

24   89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied his civil
25
     rights, hereby respectfully alleges, avers, and complains as follows:
26
27
                 THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
28


                   COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -1-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 2 of 11 Page ID #:2



 1            1.   Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia.
 3
              2.   In November 2018, Mr. Singh was denied the full and equal access to a public
 4
     accommodation located at 17635 Castleton Street, City of Industry, CA 91748.
 5
 6            3.   Mr. Singh now asks that this Court stand up for his rights under the Americans with

 7   Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 8
     Act (“CDPA”).
 9
10      THE UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA,
11        EASTERN DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                             PLAINTIFF TO SEEK JUSTICE
12
              4.   The United States District Court has original federal question jurisdiction over this action
13
14   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with

15   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
16   claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
17
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
18
     1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
19
20   law claims also arose from the same nucleus of operative facts or transactions.

21            5.   Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
22   arose in the Central District, specifically at the real property located at 17635 Castleton Street, City of
23
     Industry, CA 91748.
24
              6.   The Eastern Division of the Central District of California, is the proper division because
25
26   all claims herein arose at the real property located at 17635 Castleton Street, City of Industry, CA

27   91748.
28


                   COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -2-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 3 of 11 Page ID #:3



 1                                THE VICTIM AND THOSE RESPONSIBLE
 2
            7.      Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 3
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “physically
 4
     disabled person” and has a “disability” or “medical condition” pursuant to the rules and regulations of
 5
 6   the ADA, specifically 42 U.S.C § 12102 and Cal. Civ. Code §§ 51 and 54.

 7          8.      Defendants, SINDA FOOD, INC., and Does 1-50 (hereafter, collectively or individually,
 8
     “Tenant”), operate as a business establishment, hold themselves out to the public, and do business as
 9
     “Golden Corral #2597” at 17635 Castleton Street, City of Industry, CA 91748 and have substantial
10
     control over the interior and exterior of the building, the parking lot, and all spaces adjacent to such
11
12   building.

13          9.      Defendants,    JCC    CALIFORNIA PROPERTIES                LLC,    JAMES        CAMPBELL
14
     COMPANY, LLC, and Does 1-50 (hereafter, collectively or individually, “Landlord”, in their
15
     commercial real estate investment, owner, or landlord capacity), own, operate, manage, and have
16
     substantial control over the real property, including the interior and exterior of the building, parking lot
17
18   and all spaces adjacent to the building located at 17635 Castleton Street, City of Industry, CA 91748.

19          10.     Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
20
     entered into a contract with Defendants, Landlord, and/or Does 1-50, as property managers or
21
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
22
     real property located at 17635 Castleton Street, City of Industry, CA 91748.
23
24          11.     The true names and capacities of the Defendants named herein as Does 1-50, inclusive,

25   whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
26
     therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
27
     complaint to allege their true names and capacities at such times as they are ascertained.
28


                   COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 4 of 11 Page ID #:4



 1          12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 2
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 3
     resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 4
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 5
 6   policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the

 7   unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
 8
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
 9
     entities under their direction and control.
10
11
                       MR. SINGH WAS DENIED EQUAL ACCESS TO A
12             PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
13          13.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
14
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “disabled person”
15
     and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
16
17   42 U.S.C § 12102, and 28 C.F.R. § 36.104.

18          14.     In November 2018, Mr. Singh desired to go to and use the services, and/or buy products
19   at the “Golden Corral #2597” located at 17635 Castleton Street, City of Industry, CA 91748.
20
            15.     While in the parking lot adjacent to, surrounding, or while inside the business “Golden
21
     Corral #2597,” Mr. Singh personally encountered barriers that interfered with his ability, to use and
22
23   enjoy the goods, services, privileges and accommodations offered by the facility.

24          16.     Specifically, and personally, Mr. Singh experienced difficulty while going to the
25   business known as “Golden Corral #2597.” Mr. Singh had difficulty as the alleged accessible parking
26
     spaces and access aisles had improper slopes making it more difficult for Mr. Singh to use in his
27
     wheelchair. In addition, the restaurant’s entrance door was too heavy making it difficult to open.
28


                   COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -4-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 5 of 11 Page ID #:5



 1   Finally, not only was the restaurant’s restroom door too heavy making it difficult to enter, but the
 2
     restroom was too small making it hard to maneuver. This caused Mr. Singh difficulty and hardship.
 3
             17.    Despite Mr. Singh’s wish to patronize the business in the future, the above-mentioned
 4
     barriers constitute deterrents to access to the business, rendering the business’ goods, services,
 5
 6   facilities, privileges, advantages, and accommodations unavailable to physically disabled patrons such

 7   as himself.
 8
             18.    Mr. Singh alleges, on information and belief, that Defendants knew that such barriers
 9
     existed and that Defendants’ failure to remove the barriers was intentional as the particular barriers
10
     mentioned above were intuitive and obvious. Additionally, Defendants exercised control and dominion
11
12   over the condition of the real property and building and had the financial resources to remove such

13   barriers. Furthermore, Mr. Singh alleges, on information and belief, that such modifications were
14
     readily achievable as removal of the above barriers could have been achieved without much difficulty
15
     or expense.
16
             19.    Mr. Singh brings this lawsuit to encourage Defendants to ensure their property is
17
18   accessible to all.

19
20                                          FIRST CLAIM
                                  VIOLATION OF TITLE III OF THE ADA
21                                       (As to all Defendants)
22           20.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
23
     allegation contained in all prior and subsequent paragraphs.
24
             21.    The parking lot and building at the real property known as 17635 Castleton Street, City
25
26   of Industry, CA 91748 is owned, controlled, operated, leased, and managed by Defendants: Landlord,

27   Does 1-50, or their agents. The business “Golden Corral #2597,” including its parking lot, is open to
28


                    COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 6 of 11 Page ID #:6



 1   the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28 C.F.R. §
 2
     36.104.
 3
            22.      Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 4
     accommodation known as “Golden Corral #2597,” Defendants are prohibited from discriminating
 5
 6   against Plaintiff by denying him, on the basis of his disability, the full and equal enjoyment of the

 7   goods, services, facilities, privileges, advantages, or accommodations offered by the facility.
 8
            23.      In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
 9
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
10
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
11
12   and have proper policies, practices, and procedures to ensure that individuals with disabilities are

13   afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
14
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
15
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
16
               24.   Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
17
18   condition C-6-7 Tetraplegia. Plaintiff is therefore a “person with a disability” and a “disabled person”

19   and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
20
     42 U.S.C § 12102 and 28 C.F.R. § 36.104. While at the interior, exterior, parking lot, or adjacent
21
     spaces, of the business known as “Golden Corral #2597,” Plaintiff personally encountered a number
22
     of barriers that interfered with his ability, to use and enjoy the goods, services, privileges and
23
24   accommodations offered at the facility.

25             25.   Specifically, Defendants failed to ensure that such real property was equally accessible
26
     to individuals with disabilities and medical conditions by having the following barriers at the real
27
     property:
28


                     COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                        -6-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 7 of 11 Page ID #:7



 1     a. The alleged unauthorized vehicle signage is not posted in a conspicuous place at the entrance
 2
            to off-street parking or immediately adjacent to on-site accessible parking and visible from
 3
            each parking space in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
 4
       b. The alleged existing unauthorized vehicle parking signage blank spaces are not filled in with
 5
 6          the appropriate information in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;

 7     c. The parking spaces and access aisles’ slope exceeds two-point-zero-eight percent (2.08%) in
 8
            violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4 Exception, 2013 CBC 11B- 502.4
 9
            Exception and 2016 CBC 11B-502.4 Exception;
10
       d.   The accessible parking spaces length is less than eighteen feet (18’) minimum in violation 2013
11
12          CBC 11B-502.2 and 2016 CBC 11B-502.2;

13     e. The entrance door requires more than five pounds (5 lbs.) of force to open in violation of 2013
14
            CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
15
       f. [Entrance] The Tactile Exit signage is not provided in violation of 1991 ADAAG 4.1.3(16)(a),
16
            2010 ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-216.4.1;
17
18     g. The exit door requires more than five pounds (5 lbs.) of force to open in violation of 2013 CBC

19          11B-404.2.9 and 2016 CBC 11B-404.2.9;
20
       h. [Exit] The Tactile Exit signage is not provided in violation of 1991 ADAAG 4.1.3(16)(a), 2010
21
            ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-216.4.1;
22
       i. [Emergency Exit] The Tactile Exit signage is not provided in violation of 1991 ADAAG
23
24          4.1.3(16)(a), 2010 ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-216.4.1;

25     j. There are not enough accessible dining surfaces provided in violation of 1991 ADAAG 5.1,
26
            2010 ADAS 226.1, 2013 CBC 11B-226.1, 2016 CBC 11B-226.1;
27
28


                   COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -7-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 8 of 11 Page ID #:8



 1      k. The public restroom is not accessible in violation of 1991 ADAAG 4.22, 2010 ADAS 213.1,
 2
           2013 CBC 11B-213.1 and 2016 CBC 11B-213.1;
 3
        l. The wall signage identifying permanent room is not provided in violation of 1991 ADAAG
 4
           4.1.3 (16)(a), 2010 ADAS 216.2, 2013 CBC 11B-216.2 and 2016 CBC 11B-216.2;
 5
 6      m. The restroom door requires more than five pounds (5 lbs.) of force to open in violation of 2013

 7         CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
 8
        n. The clearance around the water closet is less than sixty inches by fifty-six inches (60” x 56”)
 9
           in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.3.1, 2013 CBC 11B-604.3.1 and 2016
10
           CBC 11B-604.3.1;
11
12      o. The seat cover dispenser clear floor space is obstructed by the water closet in violation of 1991

13         ADAAG 4.27.2, 2010 ADAS 309.2, 2013 CBC 11B-309.2 and 2016 CBC 11B-309.2;
14
        p. The toilet paper dispenser is located more than nine inches (9”) from the front of the toilet in
15
           violation of 2010 ADAS 604.7, 2013 CBC 11B-604.7 and 2016 CBC 11B-604.;
16
        q. The clear floor space is not provided at lavatory in violation of 1991 ADAAG 4.19.2, 2010
17
18         ADAS 606.2, 2013 CBC 11B-606.2 and 2016 CBC 11B-606.2.

19          26.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of his
20
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
21
     individuals in violation of 42 U.S.C. § 12181.
22
            27.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
23
24   of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the

25   public who are physically disabled from full and equal access to these public facilities. Specifically,
26
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
27
28


                  COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -8-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 9 of 11 Page ID #:9



 1   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
 2
     as other more able-bodied persons.
 3
 4                                       SECOND CLAIM
 5                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
                                       (As to all Defendants)
 6
            28.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
 7
 8   allegation contained in all prior and subsequent paragraphs.

 9          29.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
10   Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
11
     pursuant to California law.
12
            30.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
13
14   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

15   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
16   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
17
     costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
18
19
                                         THIRD CLAIM
20                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
21
            31.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
22
23   allegation contained in all prior and subsequent paragraphs.

24          32.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
25
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
26
     relief pursuant to California law.
27
28


                   COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 10 of 11 Page ID #:10



 1           33.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
 2
      benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
 3
      to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
 4
      Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 5
 6    costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.

 7
 8                                                    PRAYER

 9
      WHISEFORE, Plaintiff prays the following:
10
             1.     For injunctive relief directing Defendants to modify their facilities and policies as
11
      required by law to comply with ADA regulations, including the ADAAG where required; institute
12
13    policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate

14    access to all citizens, including persons with disabilities; issue a permanent injunction directing
15
      Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
16
      in compliance with federal regulations, and which provide full and equal access, as required by law;
17
             2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
18
19    Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public

20    facilities as complained of herein no longer occur and will not recur;
21
             3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
22
      damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
23
      Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
24
25    Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not

26    both, and general damages in an amount within the jurisdiction of the Court, according to proof;
27
28


                    COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       - 10 -
     Case 5:19-cv-02287-JGB-SP Document 1 Filed 11/27/19 Page 11 of 11 Page ID #:11



 1           4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 2
      attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 3
      52 and 54.3; and
 4
             5.     Grant such other and further relief as this Court may deem just and proper.
 5
 6    Dated: November 27th, 2019

 7                                                                /s/ Daniel Malakauskas
                                                                  By: DANIEL MALAKAUSKAS
 8
                                                                  Attorney for PLAINTIFF
 9                                                                FRANK SINGH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                   COMPLAINT BY SINGH AGAINST SINDA FOOD, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 11 -
